219790v9




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X

POLISH ARMY VETERANS OF AMERICA,INC.,
POLISH ARMY VETERANS OF AMERICA DISTRICT
NO.2,INC.,DOM,INC. a/k/a THE POLISH NATIONAL                             COMPLAINT
HOME and TEOFIL LACHOWIZ,
                                                                         Civil Action No.
                                        Plaintiffs,
                                                                         JURY TRIAL
                - against -                                              DEMANDED

MAREK STASIEWICZ,

                                        Defendant.

      --------------------------------------------------------------X

                Plaintiffs Polish Army Veterans of America, Inc.("PAVA"),Polish Army

Veterans of America District No. 2, Inc.("District 2"), DOM,Inc.("DOM")and Teofil

Lachowiz("Lachowiz"; collectively,"Defendants"), by and through their attorneys,

Reisman Peirez Reisman & Capobianco LLP, as and for their Complaint against

Defendant Marek Stasiewicz("Defendant"), respectfully alleges, as follows:

                                           THE PARTIES

                1.      PAVA is a New York not-for-profit corporation located in New

York City. It is along-standing national organization, formed in 1921, with regional

districts across the United States. Each ofthese regional districts has chapters, known as

"Posts."




                                                  -1-
219790v9




              2.     District 2 is the largest ofPAVA's regional districts, formed in 1948.

It is also a New York not-for-profit membership organization located in New York City

with Posts in the states of New York, New Jersey and Connecticut.

              3.     DOM (a/k/a,"The Polish National Home")is a privately owned

New York business corporation located in Brooklyn, New York, and is long-standing,

having been formed in 1919.

              4.     Lachowiz is a New York State resident residing in the county of

Queens.

              5.     Defendant is a resident of the state of Massachusetts. He was a

Vice-Commander of a PAVA Post located in Massachusetts. In March 2019, he was

expelled from PAVA.

              6.     Prior to his expulsion, Defendant frequently traveled to New York,

from time to time, to attend and participate in events and meetings for PAVA business,

including PAVA events and meetings held in its New York City office or within the New

York metro area.

              7.     Anton Chroscielewski ("Chroscielewski"), a New York State

resident residing in the county of Queens, is referred to herein although he is not a party

to this action. However, as will be demonstrated herein, Chroscielewski was also libeled

by Defendant, but given his age and physical infirmities, he is unable to join this action as

a plaintiff. Chroscielewski has served as the president and chairman ofDOM,is a long-

time member and executive officer ofPAVA and District 2 and has been active in and a


                                            - 2-
219790v9




leader of the Polish American community ("Polonia") for years, including given the

honor of being the Grand Marshal of the Annual Pulaski Day parade in 2005.

             8.     PAVA and DOM are the most prominent Polish American

organizations in the United States, and District 2 is PAVA's largest and most visible

District.

                            JURISDICTION AND VENUE

             9.      This Court has jurisdiction over this action, pursuant to 28 U.S.C.

§ 1332(a)(1), because complete diversity of citizenship exists between the parties and the

amount in controversy exceeds $75,000, exclusive of interest and costs.

              10.    This Court has personal jurisdiction over Defendant, pursuant to

New York's CPLR § 302(a)(1), because he has transacted business in New York through

his PAVA activities, often traveling to New York to engage in PAVA meetings, business

and events and through phone calls and emails related to PAVA,including participating

remotely in PAVA meetings. Plaintiffs' causes of action arise from that in-state activity.

              11.    Venue is proper in the Eastern District of New York under 28 U.S.C.

§ 1391, because a substantial part ofthe events giving rise to Plaintiffs' claims occurred

within the Eastern District of New York, as one ofthe Plaintiffs resides in Queens

County while another has its principal place of business in Kings County.

                              FACTUAL ALLEGATIONS

              12.    In March of 2019, Defendant was expelled from PAVA.




                                           - 3-
 219790v9




               13.    On July 11, 2019, following his expulsion, Defendant emailed a

 letter written in Polish to numerous individuals involved in PAVA,District 2 and DOM

(the "First Letter," a copy and translation of which is annexed hereto as E~ibit A), in

 which, inter alia, Defendant made several false and clearly derogatory characterizations

 ofPlaintiffs as "a mafia," "the mafia family," "this mafia group," "thieves," using "mafia

 methods" and lacking "honor, ambition and loyalty."

               14.    Further, Defendant falsely accused Plaintiffs of perpetrating

"financial scams," including an "illegal sale" of a building, and insinuated that Plaintiffs

 misappropriated the three million dollars ($3,000,000) from said sale. In addition, he

 claimed Lachowicz was a communist political officer who seeks "to destroy Polonia,"

 like PAVA and DOM,"from the inside (the Fifth Column)." All these statements are

false and derogatory.

               15.    Subsequently, on December 12, 2019, Defendant emailed a second

 letter, also in Polish, to numerous individuals involved in PAVA,District 2 and DOM

(the "Second Letter," a copy and translation of which is annexed hereto as Exhibit B). In

 his introductory paragraph Defendant stated, "[s]o I suppose that PAVA organization is

 governed by a potential mafia." Defendant further, inter alia, made accusations

 concerning "financial scams" and alleged "[m]anipulation of discussion regarding

 dismissals offormer PAVA members, no appeal ofthe punished members was read, and

filling of vacancies in the Executive Committee ofPAVA without voting."
219790v9




              16.    On January 17, 2020, Defendant eznailed a third letter written in

Polish to numerous individuals involved in PAVA,District 2 and DOM (the "Third

Letter," a copy and translation of which is annexed hereto as Exhibit C). The Third

Letter contained allegations that Chroscielewski is, inter alia,"a mafioso" and that

Plaintiffs exemplify "how mafia acts." Defendant further alleged that Chroscielewski

had "one goal, power and money" and "found a new source ofincome,PAVA" and

"managed everything that was possible" from DOM.

              17.    That same day, on January 17, 2020, and in the same email,

Defendant sent the confidential minutes of an informal meeting ofPAVA's National

Executive Board (the "Exec. Bd."), which was held on December 11, 2019(the "January

18, 2019 email," annexed hereto, with a copy ofthe attached minutes and a translation

thereof, as Exhibit D),to numerous individuals who were not members ofthe Exec. Bd.

or privy to its proceedings. In doing so, Defendant knowingly violated the rules ofthe

Exec. Bd. and the PAVA Constitution and By-Laws by the improper and unauthorized

disclosure of its contents.

              18.    Finally, on March 2, 2020, Defendant emailed a fourth letter in

Polish to numerous individuals involved in PAVA,District 2 and DOM (the "Fourth

Letter," a copy and translation of which is annexed hereto as E~ibit E, and together with

the First Letter, Second Letter and Third Letter, the "Letters"). Defendant's accusations

included, inter alia, that Lachowicz "manipulated" members ofPAVA,"conceal[ed]"




                                           - 5-
219790v9




material information and unfairly removed members from PAVA. Notably, Defendant

referred to Plaintiffs' conduct as those seen in "communist times."

              19.    The allegations contained in the Letters, sent to numerous

individuals many of whom reside in New York (see Exhibit F, annexed hereto, which is

an accurate list ofthe seventy-four email recipients ofthe Letters), are wholly false,

malicious, defamatory and constitute libel peg se. Indeed, they attack the integrity of

PAVA's,DOM's and District 2's officers, membership and activities, as they, inter alia,

imply that Plaintiffs acted corruptly and manipulatively, misappropriated funds and

conspired secretly to undermine Polish Americans.

              20.    On March 10, 2020, Plaintiffs, through their attorneys, sent

Defendant a cease and desist letter (the "Cease and Desist Letter," annexed hereto as

Exhibit G). The Cease and Desist Letter demanded Defendant(a) cease and desist from

further such misconduct found in his defamatory Letters and from holding himself out as

a member ofPAVA;(b) disclose the source from which he or his spouse received the

confidential minutes from the informal December 11, 2019 Exec. Bd. meeting;(c)issue

PAVA an apology ofthe false statements and accusations contained in the Letters in the

form of a written letter acceptable to Plaintiffs; and (d) agree and authorize the

publication of the apology and retraction to be sent to all of the individuals who received

the defamatory Letters, as well as to be published in "Nowt'Dzienik," "Kurier Plus" and

"The White Eagle."
219790v9



              21.      Defendant refused to comply with the Cease and Desist Letter.

Instead, in a letter dated June 5, 2020 (the "Response," annexed hereto as Exhibit H),

Plaintiff stated, inter alia, that he had "no intention of issuing an apology since A.

Chroscielewski, T. Lachowicz and other PAVA General Board members do, in fact, use

the PAVA Constitution for their private agenda."

                       AS AND FOR A FIRST CAUSE OF ACTION
                                (Defamation Per Se)

              22.      Plaintiffs adopt and reallege the above-referenced allegations as if

fully set forth herein.

              23.      Defendant's Letters constitute written defamatory statements of and

concerning Plaintiffs.

              24.      Defendant's published the defamatory statements to third parties by

emailing the Letters to numerous individuals involved in and/or members and officers of

PAVA and District 2 and shareholders in and officers of DOM,and some of whom were

not involved in PAVA,District 2 and/or DOM.

              25.      Defendant purposefully and maliciously published the Letters to

third parties knowing the allegations contained in them were false and with the intent to

cause Plaintiffs harm.

              26.      The allegations contained in the Letters concerning Plaintiffs are

false and malicious.

              27.      Defendant acted out of hatred, ill will and spite against Plaintiffs.




                                              - 7-
219790v9




              28.     By, inter alia, falsely accusing Plaintiffs of corruption, acting as a

"mafia" and mishandling and misappropriating the funds ofthose organizations for the

personal benefit of Chroseieclewski and Lachowicz, the Letters constitute libel per se,

since they charge Plaintiffs with serious crimes, dishonesty and betrayal and tend to

injure Plaintiffs in their business, trade and charitable activities.

              29.     Defendant's Letters and the defamatory statements contained therein

have harmed and continue to harm Plaintiffs' reputation in the eyes of the Polish

American community, and/or will deter third persons from associating with Plaintiffs.

Furthermore, Defendant's Letters and the defamatory statements contained therein have

exposed and continue to expose Plaintiffs to hatred, contempt or ridicule, and/or have

subjected and continue to subject Plaintiffs to the loss of good will and confidence in

which they are held by others.

              30.     As a direct and proximate result of Defendant's publication of the

Letters by email and in several Polish American publications of general circulation and

the false and defamatory statements contained therein, Defendant has damaged Plaintiffs

and continues to damage Plaintiffs because of Defendant's illegal conduct. Indeed, as

previously stated, PAVA,District 2 and DOM are prominent Polish American

organizations in the United States. Defendant's defamatory statements are designed to

wrongly and improperly discredit Plaintiffs and will continue to have negative impacts

on, inter alia, Plaintiffs' ability to maintain current membership, recruit new
219790v9




membership, represent the Polish American community at large and conduct their

multimillion dollar charitable activities.

              31.     Accordingly, Plaintiffs are entitled to recover monetary damages

from Defendant in an amount to be determined at trial, but in any event no less than

$75,000, together with interest, punitive damages and attorneys' fees and costs.

                     AS AND FOR A SECOND CAUSE OF ACTION
                             (Permanent Injunction)

               32.    Plaintiffs adopt and reallege the above-referenced allegations as if

fully set forth herein.

               33.    Without a permanent injunction enjoining Defendant from making

further falsely defamatory statements about Plaintiffs and from misrepresenting himself

as a member ofPAVA despite being expelled in March of 2019, Plaintiffs will continue

to be harmed, as set forth above.

               34.    Accordingly, Plaintiffs are entitled to a permanent injunction against

Defendant enjoining Defendant from making any further false defamatory statements

about Plaintiffs and from misrepresenting himself as a member ofPAVA.

               35.    Plaintiffs have no remedy at law.

                              RESERVATION OF RIGHTS

               36.    Plaintiffs presently have insufficient knowledge and information on

which to form a belief as to whether there exist additional, as yet unstated, claims or

facts. Plaintiffs expressly reserves herein the right to amend or supplement this
219790v9



Complaint to allege additional claims and facts in the event that discovery or further

investigation indicates that such claims or facts would be appropriate.

              WHEREFORE,Plaintiffs demand judgment against Defendant as follows:

                    (a)     On the first cause of action, awarding Plaintiffs damages as

against Defendant in an amount to be determined at trial, but in any event no less than

$75,000, together with interest, punitive damages and attorneys' fees and costs;

                    (b)     On the second cause of action, awarding Plaintiffs a

permanent injunction as against Defendant enjoining Defendant from making any further

defamatory statements about Plaintiffs and from holding himself out to be a member of

PAVA; and

                    (c)     Granting such other relief as the Court deems just and proper.

Dated: July 29, 2020

                                          REISMAN PEIREZ REISMAN & CAPOBIANCO LLP



                                          By:   /s/David H. Peirez
                                                David H. Peirez
                                          Attorneysfor Plaintiffs
                                          1305 Franklin Avenue
                                          PO Box 119
                                          Garden City, New York 11530
                                          fTelephone: (516)746-7799
                                          Facsimile: (516)742-4649




                                           - 10-
